Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered July 22, 1976, adjudicating him a youthful offender, upon a jury verdict finding him guilty of rape in the first degree, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No issues have been raised with regard to the findings of fact. The trial court should have charged the lesser included offenses of sexual abuse in the first degree and attempted rape in the first degree, as well as coercion in the second degree. Such a request was made by defense counsel and was opposed by the District Attorney upon the ground that the defendant denied having engaged in any sexual activities at all. In our opinion it was reversible error for the trial court to deny the request for the submission of the lesser offenses (see People v Henderson, 41 NY2d 233), in spite of the fact that defendant denied the commission of any sex crime (see People v Steele, 26 NY2d 526; People v Ortiz, 52 AD2d 518). Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.